Bell, J.
This cause has been twice tried in the court below. The judgment of the court below, on a former trial, was reversed by this court, at its last term, because the evidence on a single point was not explicit, and it was possible that the judgment gave the plaintiff below more land than he was entitled to recover, and more than he demanded by his suit. On the last trial of the cause, the jury again found a verdict for the plaintiff below. The appellant has brought up no statement of facts; and the errors assigned, relate only to the charge of the court, and to a ruling of the court upon the admissibility of evidence. The charge of the court appears to be correct; and if it did not so appear, it is the well established rule of this court, that the charge of the judge below, will not be revised, unless there be a statement of facts in the record; except in a case where the pleadings contain matter which shows that the charge is necessarily erroneous.
*400The record does not show that any objections were made to the admissibility of evidence; nor does it show what evidence was admitted. The assignment of error, in relation to the admissibility of evidence, is, therefore, not entitled to any consideration. We have no reason to doubt that the justice of the case has been attained, and the judgment is therefore affirmed.
Judgment affirmed.